     Case 8:19-cv-00610-JLS-ADS Document 67 Filed 10/18/19 Page 1 of 7 Page ID #:714




1      Daniel C. Girard (State Bar No. 114826)
       Jordan Elias (State Bar No. 228731)
2
       Adam E. Polk (State Bar No. 273000)
3      Simon S. Grille (State Bar No. 294914)
4      GIRARD SHARP LLP
       601 California Street, Suite 1400
5      San Francisco, California 94108
6      Telephone: (415) 981-4800
       Facsimile: (415) 981-4846
7
       dgirard@girardsharp.com
8      jelias@girardsharp.com
9      apolk@girardsharp.com
       sgrille@girardsharp.com
10
       Attorneys for Plaintiff
11
       [Additional Counsel on Signature Page]
12
13                            UNITED STATES DISTRICT COURT
14                           CENTRAL DISTRICT OF CALIFORNIA
15    GARY SOSENKO, DIANE TERRY,                 Case No.: 8-19-cv-00610-JLS (ADSx)
16    and MICHAEL BURRAGE, on behalf of
      themselves and all others similarly        Discovery Document: Referred to
17
      situated,                                  Magistrate Judge Autumn D. Spaeth
18
19                  Plaintiffs,
                                                 JOINT STIPULATION REGARDING
20          v.                                   EXPERT DISCOVERY
21
      LG ELECTRONICS U.S.A., INC.
22
                                                 Discovery cutoff: July 3, 2020
23                 Defendant.                    Pretrial conference: November 20, 2020
24                                               Trial:               None set

25
26
27
28


                   JOINT STIPULATION REGARDING EXPERT DISCOVERY
                             Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 67 Filed 10/18/19 Page 2 of 7 Page ID #:715




1           The parties to the above-referenced actions, through their respective counsel of
2     record, hereby stipulate to the following regarding the scope of expert discovery relating
3     to all testifying experts and non-testifying experts or expert consultants in this matter.
4           1.     Except as provided otherwise in this Stipulation, expert discovery shall be
5     governed by the Federal Rules of Civil Procedure and any other applicable rule. This
6     Stipulation does not set or alter the time for any disclosure required by Federal Rule of
7     Civil Procedure 26(a)(2)(B) or the timing of any deposition of any testifying expert.
8           2.     To the extent that this Stipulation imposes limitations on discovery that
9     would otherwise be available under the Federal Rules of Civil Procedure, the parties
10    have agreed to those limitations to increase the efficiency of their dealings with
11    testifying experts and to minimize discovery disputes regarding testifying experts.
12    Neither the terms of this Stipulation nor the parties’ agreement to them shall be
13    considered an admission by any person that any of the information restricted from
14    discovery by this Stipulation would otherwise be discoverable or admissible.
15          3.     Except as provided in paragraphs 5 and 6 below, the following types of
16    information shall not be the subject of any form of discovery, and the parties shall not be
17    obligated to preserve such information in any form or include such information on any
18    privilege log:
19                 a.     the content of oral, written or other communications among and
20                        between:
21                        i. counsel and the expert and/or the expert’s staff and/or supporting
22                           firms, except as provided by Fed R. Civ. P. 26(b)(4)(C)(i)-(iii);
23                       ii. counsel and any non-testifying expert consultant and/or the
24                           consultant’s staff, except as provided by Fed R. Civ. P.
25                           26(b)(4)(C)(i)-(iii);
26                       iii. the expert and other experts and/or other non-testifying expert
27                           consultants;
28                       iv. the expert and their staff and/or supporting firms;

                                              1
                   JOINT STIPULATION REGARDING EXPERT DISCOVERY
                             Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 67 Filed 10/18/19 Page 3 of 7 Page ID #:716




1                         v. non-testifying expert consultants and their staffs;
2                        vi. the expert and the respective staffs and/or supporting firms of
3                            other experts or non-testifying expert consultants;
4                       vii. non-testifying expert consultants and the respective staffs and/or
5                            supporting firms of other experts or non-testifying expert
6                            consultants; and/or
7                       viii. the respective staffs and/or supporting firms of experts or non-
8                            testifying expert consultants and the staffs and/or supporting firms
9                            of other experts or non-testifying expert consultants.1
10                 b.     notes, drafts, written communications, preliminary or intermediate
11                        calculations, computations, or other types of preliminary work
12                        created by, for, or at the direction of a testifying expert in connection
13                        with this matter (aside from the final written expert report(s) and
14                        notes generated while testifying), including copies of documents
15                        produced by any party bearing the notes, markings, or comments of
16                        any of the following persons or their staff or agents: the expert, other
17                        expert witnesses, non-testifying experts, consultants or outside or in-
18                        house attorneys for the party or parties.
19          4.     Except as provided in paragraphs 5 and 6 below, no party or their experts
20    are obligated to produce budgets, invoices, bills, receipts or time records concerning the
21    work performed by testifying or non-testifying expert witnesses or consultants, their
22    staff, assistants, colleagues, associates, or other agents, or their companies or
23    organizations, relating to the report, testimony, or services provided in this matter,
24    unless a dispute as to attorneys’ fees and expenses arises
25
26    1
       For avoidance of doubt, suggestions from outside counsel regarding revisions to the
27    form of the expert’s report, or additional support for the expert’s ultimate opinions are
      examples of the kind of communications that, under paragraph 3(a), are not subject to
28    discovery.
                                              2
                   JOINT STIPULATION REGARDING EXPERT DISCOVERY
                             Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 67 Filed 10/18/19 Page 4 of 7 Page ID #:717




1           5.     The limitations contained in paragraphs 3 and 4 above shall not apply to
2     any communications, documents, calculations, computations or other forms of
3     information or work upon which a testifying expert relies as a basis for any of his or her
4     opinions or reports.
5           6.     Notwithstanding the limitations contained in paragraphs 3 and 4 above, a
6     testifying expert may be asked to respond to reasonable questions regarding the hourly
7     rates of the expert and his or her staff, the amount of time an expert or that expert’s staff
8     has spent on the expert’s report and associated work, and the amount of money billed for
9     the report and associated work.
10          7.     Within five business days of any party serving any expert report and/or
11    expert declaration pursuant to Fed. R. Civ. P. 26(a)(2)(B) or otherwise, the party or
12    parties proffering the expert witness shall produce: the documents, data or other
13    information relied upon by the expert witness in forming the expert witness’s opinions;
14    any exhibits that will be used to summarize or support the expert witness’s opinions; and
15    any work product (including but not limited to, analyses, spreadsheets, graphs, and
16    charts) relied upon by the expert witness that is based on the output from any computer
17    programs that are produced. 2 All other disclosures required by Fed. R. Civ. P.
18    26(a)(2)(B) will be served at the time of the report. “Documents, data or other
19    information relied upon” shall include underlying reports, schedules, spreadsheets,
20    coding, or other information sufficient to reconstruct the work, calculations, and/or
21    analyses upon which the expert witness is relying for his or her opinions.
22          8.     The information required by paragraph 7 above shall be produced
23    electronically (via email, disc or FTP site) where feasible. Data, statistical analyses, or
24    other information (including any calculation or exhibit) upon which an expert relies for
25    any of his or her opinion(s) in this matter shall be provided in machine readable format,
26
      2
27     Notwithstanding the obligation to disclose documents, data, or other information “relied
      on” by the expert witness, documents, data, or other information that is merely
28    “considered by” the expert witness do not need to be disclosed.
                                              3
                   JOINT STIPULATION REGARDING EXPERT DISCOVERY
                             Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 67 Filed 10/18/19 Page 5 of 7 Page ID #:718




1     including any data that has been cleaned, reformatted, or modified in any way from the
2     form in which it may have been provided to the expert. All other documents, data, and
3     other information relied upon shall be provided in a format as agreed to by the parties,
4     along with any software and instructions required to read them, but no party need
5     produce computer software that is reasonably and commercially available (e.g.,
6     Microsoft Word, Excel). Documents that are publicly available need not be produced if
7     they are available online for free at an internet address identified in the expert’s
8     report/declaration. Documents that have previously been produced during discovery
9     need not be produced if they are identified by Bates number.
10          9.      Paragraph 7 above is not intended to limit the ability of any party to prepare
11    and use demonstrative exhibits, including demonstrative exhibits that may relate to an
12    expert’s testimony, during the course of any argument, hearing or trial. The admissibility
13    of any such demonstrative exhibits shall be subject to the Federal Rules of Evidence and
14    the Federal Rules of Civil Procedure unless otherwise provided by order of the Court.
15    The parties agree to meet and confer regarding the timing and procedure for exchanging
16    demonstratives that may be used with experts during a hearing, trial, or other
17    proceeding.
18          10.     No subpoenas (for depositions or documents) shall be served on any
19    testifying expert from whom a report or declaration is provided. Instead, the party
20    proffering such expert will (a) be responsible for producing all materials and
21    information required by the Federal Rules of Civil Procedure or this Stipulation, and
22    (b) make the expert available for deposition at a time mutually agreed to by the parties
23    and consistent with the Court’s scheduling orders.
24          11.     Nothing in this Stipulation shall permit a party or a testifying expert to
25    withhold any proposition, fact, belief or other data, information or material (including
26    any assumption) on which the expert relies in support of her or his opinion(s) in this
27    matter or that is otherwise discoverable by order of the Court.
28

                                               4
                    JOINT STIPULATION REGARDING EXPERT DISCOVERY
                              Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 67 Filed 10/18/19 Page 6 of 7 Page ID #:719




1           12.   The parties agree to comply with this Stipulation pending the Court’s
2     approval.
3
4           IT IS SO STIPULATED, through counsel of record.
5
6
7     Dated: October 17, 2019        By:       /s/ Simon S. Grille    d
8
                                           Daniel C. Girard (State Bar No. 114826)
9                                          Jordan Elias (State Bar No. 228731)
10                                         Adam E. Polk (State Bar No. 273000)
                                           Simon S. Grille (State Bar No. 294914)
11
                                           GIRARD SHARP LLP
12                                         601 California Street, Suite 1400
13                                         San Francisco, California 94108
                                           Telephone: (415) 981-4800
14                                         Facsimile: (415) 981-4846
15                                         dgirard@girardsharp.com
                                           jelias@girardsharp.com
16
                                           apolk@girardsharp.com
17                                         sgrille@girardsharp.com
18
                                           Attorneys for Plaintiffs
19
20
21    Dated: October 17, 2019        By:      /s/ Vassi Iliadis
22
                                           Michael M. Maddigan
23                                         Vassi Iliadis
24                                         HOGAN LOVELLS US LLP
                                           1999 Avenue of the Stars, Suite 1400
25                                         Los Angeles, CA 90067
26                                         michael.maddigan@hoganlovells.com
27                                         vassi.iliadis@hoganlovells.com

28

                                             5
                  JOINT STIPULATION REGARDING EXPERT DISCOVERY
                            Case No. 8:19-cv-00610-JLS (ADSx)
     Case 8:19-cv-00610-JLS-ADS Document 67 Filed 10/18/19 Page 7 of 7 Page ID #:720




1                                             Phoebe A. Wilkinson (Pro Hac Vice)
                                              Victoria A. Joseph (Pro Hac Vice)
2                                             HOGAN LOVELLS US LLP
3                                             390 Madison Ave.
                                              New York, New York 10017
4
                                              phoebe.wilkinson@hoganlovells.com
5                                             victoria.joseph@hoganlovells.com
6
                                              Attorneys for Defendant
7
8
9                                          ATTESTATION
10          Pursuant to Local Rule 5-4.3.4(a)(2)(i), the ECF filer attests that the other
11    signatory listed, on whose behalf the filing is submitted, concurs in this filing’s content
12    and has authorized this filing.
13
14                                            /s/ Simon S. Grille
15
16
17
18
19
20    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22
23    Dated:    October 18, 2019                          /s/ Autumn D. Spaeth
                                                    HONORABLE AUTUMN D. SPAETH
24                                                  United States Magistrate Judge
25
26
27
28

                                              6
                   JOINT STIPULATION REGARDING EXPERT DISCOVERY
                             Case No. 8:19-cv-00610-JLS (ADSx)
